Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2013/0264077).
Regarding claim 1, Jung teaches a battery cover with a fire-extinguishing function (0007). Figures 1-3 show a battery pack including a case 100 and a battery cover 130 disposed in an opening portion of the case 100. A fire extinguishing tank 150 for storing fire extinguishing fluid therein is disposed on an inner surface of the battery cover 130 
The fire extinguishing tank 150 is considered to be the package as claimed. 
Jung does not explicitly teach the cover to include an upper and lower plate.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include a lower plate to enclose the lid as a design choice without undue experimentation and with a reasonable expectation of success. 
Regarding claim 8, Jung teaches a battery cover with a fire-extinguishing function (0007). Figures 1-3 show a battery pack including a case 100 and a battery cover 130 disposed in an opening portion of the case 100. A fire extinguishing tank 150 for storing fire extinguishing fluid therein is disposed on an inner surface of the battery cover 130 (0016). 
Jung does not explicitly teach the material of the cover.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any well-known cover material, such as a metal, an inorganic matter, a metal oxide, glass, or a composite thereof, without undue experimentation and with a reasonable expectation of success.
Regarding claim 9, Jung teaches the battery cover as discussed above.
Jung does not explicitly teach the material of the cover.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any well-known cover material, such as 
Regarding claim 10, Jung teaches the battery cover as discussed above.
Jung does not explicitly teach the material of the cover.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any well-known cover material, such as mica, without undue experimentation and with a reasonable expectation of success.
Regarding claim 11, Jung teaches the battery cover as discussed above.
Jung does not explicitly teach the thickness of the cover.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any thickness, such as the claimed range, dependent upon the desired result without undue experimentation and with a reasonable expectation of success.
Regarding claim 12, Jung teaches the battery cover as discussed above.
Jung does not explicitly teach the thickness of the cover.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any thickness, such as the claimed range, dependent upon the desired result without undue experimentation and with a reasonable expectation of success.
Regarding claim 13, Jung teaches the battery cover as discussed above.
Jung does not explicitly teach the weight of the fire extinguishing liquid.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any weight of the fire extinguishing fluid 
Regarding claim 14, Jung teaches the battery cover as discussed above.
Jung does not explicitly teach the fire extinguishing liquid to be sealed in four packages.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have any desired number of fire extinguishing fluid packages, such as four, as a design choice without undue experimentation and with a reasonable expectation of success.
Regarding claim 15, Jung teaches a battery cover with a fire-extinguishing function (0007). Figures 1-3 show a battery pack including a case 100 and a battery cover 130 disposed in an opening portion of the case 100. A fire extinguishing tank 150 for storing fire extinguishing fluid therein is disposed on an inner surface of the battery cover 130 (0016). 
The fire extinguishing tank 150 is considered to be the package as claimed. 
Jung does not explicitly teach the cover to include an upper and lower plate.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include a lower plate to enclose the lid as a design choice without undue experimentation and with a reasonable expectation of success. 
Regarding claim 16, Jung teaches a battery cover with a fire-extinguishing function (0007). Figures 1-3 show a battery pack including a case 100 and a battery cover 130 disposed in an opening portion of the case 100. A fire extinguishing tank 150 
The fire extinguishing tank 150 is considered to be the package as claimed. 
Jung does not explicitly teach the cover to include an upper and lower plate.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include a lower plate to enclose the lid as a design choice without undue experimentation and with a reasonable expectation of success. 
Regarding claims 17-19, Jung teaches the battery casing to house a battery pack (0008) which includes a plurality of batteries. 
Jung does not explicitly teach the batteries to be secondary batteries.
However, Jung teaches the battery to be used in a vehicle for use during operation of said vehicle (0003). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that secondary batteries are utilized in vehicles.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2013/0264077) in view of Water et al (WO 2005/076387).

Jung does not explicitly teach the cover having a plurality of opening holes.
Water teaches a battery case having one or more vent holes (abstract). The vent holes are preferably in the cover portion to permit gases that are generated during a thermal incident to escape from the battery compartment to thereby reduce pressure build up (0007).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the plurality of openings of Water in the cover of Jung in order to permit gases that are generated during a thermal incident to escape from the battery compartment to thereby reduce pressure build up.
Regarding claim 4, Figures 1-3 of Jung show the battery cover 130 to be plate shaped and to including a gap wherein the fire extinguishing fluid 150 is disposed. The figure is considered to show 150 being a package.
 	Regarding claim 5, Jung and Water teach the battery cover as discussed above.
	Neither explicitly teaches the material of the tank 150.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any known tank material, such as an aluminum or laminate film, without undue experimentation and with a reasonable expectation of success.

	Neither explicitly teaches the average opening area per one opening hole of the plurality of holes.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide any average hole opening, such as that of the claimed range, dependent upon design choice without undue experimentation and with a reasonable expectation of success.
Regarding claim 7, Jung and Water teach the battery cover as discussed above.
	Neither explicitly teaches the opening ratio of the cover.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to provide any opening ratio of the cover, such as that of the claimed range, dependent upon design choice without undue experimentation and with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. Currently, claims 1 and 3-19 are pending with claims 1, 15, and 16 being amended and claims 17-19 being newly added herein. 
Applicant has argued that Jung does not teach the amended invention of claims 1, 15, and 16 wherein the lid has an upper and lower plate with a fire extinguishing liquid sealed in a package and disposed in a gap formed by the upper and lower plate. Examiner directs applicant to the rejection above wherein the amended invention is discussed. 
A new rejection over newly added claims 17-19 is entered above.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        April 22, 2021